NIX, Presiding Judge:
This is an original proceeding in which LeRoy Richmond, petitioner herein, seeks a writ of habeas corpus from this Court, alleging that he was denied his right to a speedy trial, in the District Court of Oklahoma County.
By his own statement in his petition, he admits that he was on bond, and not incarcerated pending the trial. Therefore, the rule would apply, which we have repeated many times, as in Payne v. State, Okl.Cr., 388 P.2d 331 (1964) :
“Defendant who is at liberty on bail must demand trial or resist continuance of prosecution from term to term in order to entitle him to claim successfully that he was denied speedy trial.”
See, Article 2, § 20, Oklahoma Constitution. The writ is accordingly denied.
BUSSEY and BRETT, JJ., concur.